                      Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 1 of 20 PageID: 1
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW 6((,16758&7,216211(;73$*(2)7+,6)250

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
Kenneth Sperber                                                                                           Waste Management of Delaware, Inc., et al.


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII        Philadelphia County, PA                      &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                       Sussex County, DE
                                  (;&(37,1863/$,17,))&$6(6                                                                       ,1863/$,17,))&$6(621/<
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                          7+(75$&72)/$1',192/9('
                                                                                                              
    (c)$WWRUQH\V )LUP1DPH$GGUHVV(PDLODQG7HOHSKRQH1XPEHU                                                $WWRUQH\V ,I.QRZQ
Simon & Simon, PC
1818 Market St., Suite 2000 Philadelphia, PA 19103
MarcSimon@Simonpc.com, (215) 467-4666

II. BASIS OF JURISDICTION 3ODFHDQ³;´LQ2QH%R[2QO\                                     III. CITIZENSHIP OF PRINCIPAL PARTIES 3ODFHDQ³;´LQ2QH%R[IRU3ODLQWLII
                                                                                                        )RU'LYHUVLW\&DVHV2QO\            DQG2QH%R[IRU'HIHQGDQW 
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                         PTF        DEF                                                             PTF      DEF
        3ODLQWLII                            86*RYHUQPHQW1RWD3DUW\                          &LWL]HQRI7KLV6WDWH             u          u  ,QFRUSRUDWHGRU3ULQFLSDO3ODFH                            u       u 
                                                                                                                                                              RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u         u       ,QFRUSRUDWHGDQG3ULQFLSDO3ODFH                 u          u 
        'HIHQGDQW                            ,QGLFDWH&LWL]HQVKLSRI3DUWLHVLQ,WHP,,,                                                                    RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u         u       )RUHLJQ1DWLRQ                                   u          u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT 3ODFHDQ³;´LQ2QH%R[2QO\
           CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                         BANKRUPTCY                               OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH            u $SSHDO86&                    u    )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&         u :LWKGUDZDO                           u    6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                86&                          u    $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                             u    %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                               PROPERTY RIGHTS                          u    &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                            u &RS\ULJKWV                           u    'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                          u 3DWHQW                               u    5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                             u 7UDGHPDUN                                    &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                                       u    &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                       SOCIAL SECURITY                        u    &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV          u   +,$ II                        u    6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                          u   %ODFN/XQJ                             ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW              u   ',:&',::  J                   u    2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                    u   66,'7LWOH;9,                     u    $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW             u   56,  J                         u    (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                                       u    )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                                       $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                                   u    $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW             FEDERAL TAX SUITS                        u    $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW           u 7D[HV 863ODLQWLII                        $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                     RU'HIHQGDQW                                $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                             u ,56²7KLUG3DUW\                      u    &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                           86&                                 6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN 3ODFHDQ³;´LQ2QH%R[2QO\
u  2ULJLQDO             u  5HPRYHGIURP               u         5HPDQGHGIURP          u  5HLQVWDWHGRU         u  7UDQVIHUUHGIURP               u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW            5HRSHQHG                   $QRWKHU'LVWULFW                    /LWLJDWLRQ
                                                                                                                              VSHFLI\
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity 
                                         28 U.S.C. § 1391(a) (1) and (2)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Motor vehicle accident
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                       &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                    JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                        6HHLQVWUXFWLRQV 
      IF ANY                               -8'*(                                                                                            '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
10/27/2020
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                  $33/<,1*,)3                                      -8'*(                                   0$*-8'*(
                    Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 2 of 20 PageID: 2
-65HYHUVH 5HY


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUN V LQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFN  DERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
  Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 3 of 20 PageID: 3




                     UNITED STATES DISTRICT COURT FOR THE
                        FEDERAL DISTRICT OF NEW JERSEY
_____________________________________
Kenneth Sperber                        :
8219 Narvon St.                        :
Philadelphia, PA 19136                 :
                          Plaintiff    :
 v.                                    :  No.________________
                                       :
Waste Management of Delaware, Inc.     :
226 S Railroad Ave.                    :
Georgetown, DE 19947                   :
                                   And :
Waste Management of NY, LLC a/k/a      :
WMNY, LLC Waste Management Inc.        : JURY TRIAL DEMANDED
1001 Fannin St.                        :
Houston, TX 77002                      :
                                   And :
Waste Management, Inc.                 :
1001 Fannin St.                        :
Houston, TX 77002                      :
                          Defendants :

                                          COMPLAINT

                                             PARTIES

       1.      Plaintiff, Kenneth Sperber, is a citizen and resident of the Commonwealth of

Pennsylvania, residing at the address listed in the caption of this Complaint.

       2.      Upon information and belief, Defendant, Waste Management of Delaware, Inc., is

a business entity of the State of Delaware, with a business address listed in the caption of this

Complaint.

       3.      Upon information and belief, Defendant, Waste Management of NY, LLC a/k/a

WMNY, LLC Waste Management, Inc., is a business entity of the State of Texas, with a

business address listed in the caption of this Complaint.

       4.      Upon information and belief, Defendant, Waste Management, Inc., is a business

entity of the State of Texas, with a business address listed in the caption of this Complaint.
  Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 4 of 20 PageID: 4




                                  JURISDICTION AND VENUE

        5.      This Court has jurisdiction over the parties and subject matter of this Civil Action.

        6.      The amount in controversy in this case, exclusive of interest and costs, exceeds

the sum of $75,000.

        7.      28 U.S.C. §1332(a)(1) states that “the district courts shall have original

jurisdiction of all civil action where the matter in controversy exceeds the sum or value or

$75,000, exclusive of interest and costs, and is between . . . citizens of different states.”

        8.      This court thus has original jurisdiction over this matter pursuant to the

aforementioned Section 1332(a)(1).

        9.      28 U.S.C. § 1391(a) (1) and (2) states, “(1) this section shall govern the venue of

all civil actions brought in district courts of the United States; and (2) the proper venue for a civil

action shall be determined without regard to whether the action is local or transitory in nature.”

        10.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2).

        11.     28 U.S.C. § 1391(b) (2) states, “A civil action may be brought in a judicial district

in which a substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated.”

        12.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(b) (2) in that this

is the judicial district in which a substantial part of the events or omissions giving rise to the

claims asserted in this Complaint occurred; i.e., the accident at issue occurred in Burlington

County, New Jersey, which is in this federal judicial district.

       13.      On or about January 7, 2020, at approximately 5:30 p.m., Plaintiff, was the

operator of a motor vehicle which was traveling at or near the intersection of Route 130 & Tenby

Chase Dr., in Delran, NJ.
  Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 5 of 20 PageID: 5




        14.     At or about the same date and time, Tortfeasor, Kahari Trawick, was the operator

of a motor vehicle, owned by Defendants, Waste Management of Delaware, Inc., Waste

Management of NY, LLC a/k/a WMNY, LLC Waste Management, Inc. and Waste Management,

Inc., which was traveling at or near the aforesaid location and/or the location of Plaintiff’s

vehicle.

       15.      At or about the same date and time, Defendant’s vehicle was involved in a motor

vehicle collision with the Plaintiff’s vehicle.

       16.      The aforesaid motor vehicle collision was caused by the Defendant negligently

and/or carelessly, operating his/her vehicle in such a manner so as to rear-end Plaintiff’s vehicle.

       17.      The aforesaid motor vehicle collision was the result of the negligence and/or

carelessness of Defendant and not the result of any action or failure to act by Plaintiff.

       18.      As a result of the accident, Plaintiff suffered serious, severe and permanent bodily

injuries, including to the head, neck and back, as set forth more fully below.

                                        COUNT I
                   Kenneth Sperber v. Waste Management of Delaware, Inc.
                                  Negligent Entrustment

        19.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        20.     The negligence and/or carelessness of Defendant, Waste Management of

Delaware, Inc., which was a proximate cause of the aforesaid motor vehicle collision and the

resultant injuries and damages sustained by the Plaintiff, consists of, but is not limited to, the

following:
  Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 6 of 20 PageID: 6




                   a. Permitting the tortfeasor to operate the motor vehicle without first

                        ascertaining whether or not he/she was capable of properly operating said

                        vehicle;

                   b. Permitting the tortfeasor to operate the motor vehicle when Defendant,

                        Waste Management of Delaware, Inc., knew, or in the exercise of due care

                        and diligence, should have known that the tortfeasor, was capable of

                        committing the acts of negligence set forth above;

                   c. Failing to warn those persons, including the Plaintiff, that Defendant,

                        Waste Management of Delaware, Inc., knew, or in the existence of due

                        care and diligence should have known, that the Plaintiff would be exposed

                        to the tortfeasor’s negligent operation of the motor vehicle

       21.     As a direct result of the negligent and/or careless conduct of Defendant, the

Plaintiff suffered various serious and permanent personal injuries, serious impairment of bodily

function, permanent serious disfigurement, aggravation of certain injuries and/or other ills and

injuries including to the head, neck and back, all to Plaintiff’s great loss and detriment.

       22.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       23.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       24.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to Plaintiff’s personal property, including a motor vehicle, which
  Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 7 of 20 PageID: 7




Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

        25.     As a further result of Plaintiff’s injuries, Plaintiff has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

        26.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by law,

for which he/she makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Kenneth Sperber, prays for judgment in Plaintiff’s favor and

against Defendant, Waste Management of Delaware, Inc., in an amount in excess of Seventy-

Five Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

                                        COUNT II
                   Kenneth Sperber v. Waste Management of Delaware, Inc.
                                   Respondeat Superior


        27.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set

forth at length herein.

        28.     The negligence and/or carelessness of Defendant, itself and through its agent, the

driver of the motor vehicle, acting at all times relevant hereto within the scope of the agency,

which was the direct and proximate cause of the incident and the injuries and damages sustained

by the Plaintiff consist of, but is not limited to:

                a. Rear-ending Plaintiff’s vehicle;

                b. Operating his vehicle into Plaintiff’s lane of travel;

                c. Failing to maintain proper distance between vehicles;
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 8 of 20 PageID: 8




          d. Operating said vehicle in a negligent manner so as to rear-ending Plaintiff’s

             vehicle;

          e. Failing to have said vehicle under proper and adequate control;

          f. Operating said vehicle at a dangerous and excessive rate of speed under the

             circumstances;

          g. Violation of the assured clear distance rule;

          h. Failure to keep a proper lookout;

          i. Failure to apply brakes earlier to stop the vehicle without rear-ending the

             Plaintiff and/or Plaintiff’s vehicle;

          j. Being inattentive to his duties as an operator of a motor vehicle;

          k. Disregarding traffic lanes, patterns, and other devices;

          l. Driving at a dangerously high rate of speed for conditions;

          m. Failing to remain continually alert while operating said vehicle;

          n. Failing to perceive the highly apparent danger to others which the actions

             and/or inactions posed;

          o. Failing to give Plaintiff meaningful warning signs concerning the impending

             collision;

          p. Failing to exercise ordinary care to avoid a rear-ending collision;

          q. Failing to be highly vigilant and maintain sufficient control of said vehicle and

             to bring it to a stop on the shortest possible notice;

          r. Operating said vehicle with disregard for the rights of Plaintiff, even though

             he/she was aware or should have been aware of the presence of Plaintiff and

             the threat of harm posed to him;
  Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 9 of 20 PageID: 9




               s. Continuing to operate the vehicle in a direction towards the Plaintiff’s and/or

                   co-defendants’ vehicle when he saw, or in the exercise of reasonable

                   diligence, should have seen, that further operation in that direction would

                   result in a collision;

               t. Driving too fast for conditions;

               u. Failing to operate said vehicle in compliance with the applicable laws and

                   ordinances of the State of New Jersey, pertaining to the operation and control

                   of motor vehicles

       29.     As a direct result of the negligent and/or careless, conduct of Defendant, Plaintiff

suffered various serious and permanent personal injuries, serious impairment of bodily function,

permanent serious disfigurement, and/or aggravation of certain injuries including to the head,

neck and back, all to Plaintiff’s great loss and detriment.

       30.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiffs’ great financial detriment and loss, Plaintiff has in the past, is presently, and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       31.     As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries along with the physical injuries suffered.

       32.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to her personal property, including her motor vehicle, which Plaintiff

was operating at the time of the aforesaid motor vehicle collision; including but not limited to,

storage fees and towing, all to Plaintiff’s great loss and detriment.
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 10 of 20 PageID: 10




        33.      As a further result of the injuries sustained, Plaintiff has, is presently, and may in

the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

        34.      Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by law

for which he makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Kenneth Sperber, demands judgment in Plaintiff’s favor and

against Defendant, Waste Management of Delaware, Inc., in an amount in excess of Seventy-

Five Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

                                     COUNT III
      Kenneth Sperber v. Waste Management of NY, LLC a/k/a WMNY, LLC Waste
                                  Management, Inc.
                                Negligent Entrustment

        35.      Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        36.      The negligence and/or carelessness of Defendant, Waste Management of NY,

LLC a/k/a WMNY, LLC Waste Management, Inc., which was a proximate cause of the aforesaid

motor vehicle collision and the resultant injuries and damages sustained by the Plaintiff, consists

of, but is not limited to, the following:

                 a. Permitting the tortfeasor to operate the motor vehicle without first ascertaining

                    whether or not he/she was capable of properly operating said vehicle;

                 b. Permitting the tortfeasor to operate the motor vehicle when Defendant, Waste

                    Management of NY, LLC a/k/a WMNY, LLC Waste Management, Inc.,
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 11 of 20 PageID: 11




                   knew, or in the exercise of due care and diligence, should have known that the

                   tortfeasor, was capable of committing the acts of negligence set forth above;

               c. Failing to warn those persons, including the Plaintiff, that Defendant, Waste

                   Management of NY, LLC a/k/a WMNY, LLC Waste Management, Inc.,

                   knew, or in the existence of due care and diligence should have known, that

                   the Plaintiff would be exposed to the tortfeasor’s negligent operation of the

                   motor vehicle

       37.     As a direct result of the negligent and/or careless conduct of Defendant, the

Plaintiff suffered various serious and permanent personal injuries, serious impairment of bodily

function, permanent serious disfigurement, aggravation of certain injuries and/or other ills and

injuries including to the head, neck and back, all to Plaintiff’s great loss and detriment.

       38.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       39.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       40.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to Plaintiff’s personal property, including a motor vehicle, which

Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 12 of 20 PageID: 12




        41.     As a further result of Plaintiff’s injuries, Plaintiff has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

        42.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by law,

for which he/she makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Kenneth Sperber, prays for judgment in Plaintiff’s favor and against

Defendant, Waste Management of NY, LLC a/k/a WMNY, LLC Waste Management, Inc., in an

amount in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other relief

this court deems necessary.

                                    COUNT IV
      Kenneth Sperber v. Waste Management of NY, LLC a/k/a WMNY, LLC Waste
                                 Management, Inc.
                                Respondeat Superior


        43.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set

forth at length herein.

        44.     The negligence and/or carelessness of Defendant, itself and through its agent, the

driver of the motor vehicle, acting at all times relevant hereto within the scope of the agency,

which was the direct and proximate cause of the incident and the injuries and damages sustained

by the Plaintiff consist of, but is not limited to:

                a. Rear-ending Plaintiff’s vehicle;

                b. Operating his vehicle into Plaintiff’s lane of travel;

                c. Failing to maintain proper distance between vehicles;
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 13 of 20 PageID: 13




           d. Operating said vehicle in a negligent manner so as to rear-ending Plaintiff’s

              vehicle;

           e. Failing to have said vehicle under proper and adequate control;

           f. Operating said vehicle at a dangerous and excessive rate of speed under the

              circumstances;

           g. Violation of the assured clear distance rule;

           h. Failure to keep a proper lookout;

           i. Failure to apply brakes earlier to stop the vehicle without rear-ending the

              Plaintiff and/or Plaintiff’s vehicle;

           j. Being inattentive to his duties as an operator of a motor vehicle;

           k. Disregarding traffic lanes, patterns, and other devices;

           l. Driving at a dangerously high rate of speed for conditions;

           m. Failing to remain continually alert while operating said vehicle;

           n. Failing to perceive the highly apparent danger to others which the actions

              and/or inactions posed;

           o. Failing to give Plaintiff meaningful warning signs concerning the impending

              collision;

           p. Failing to exercise ordinary care to avoid a rear-ending collision;

           q. Failing to be highly vigilant and maintain sufficient control of said vehicle and

              to bring it to a stop on the shortest possible notice;

           r. Operating said vehicle with disregard for the rights of Plaintiff, even though

              he/she was aware or should have been aware of the presence of Plaintiff and

              the threat of harm posed to him;
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 14 of 20 PageID: 14




               s. Continuing to operate the vehicle in a direction towards the Plaintiff’s and/or

                   co-defendants’ vehicle when he saw, or in the exercise of reasonable

                   diligence, should have seen, that further operation in that direction would

                   result in a collision;

               t. Driving too fast for conditions;

               u. Failing to operate said vehicle in compliance with the applicable laws and

                   ordinances of the State of New Jersey, pertaining to the operation and control

                   of motor vehicles

       45.     As a direct result of the negligent and/or careless, conduct of Defendant, Plaintiff

suffered various serious and permanent personal injuries, serious impairment of bodily function,

permanent serious disfigurement, and/or aggravation of certain injuries including to the head,

neck and back, all to Plaintiff’s great loss and detriment.

       46.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiffs’ great financial detriment and loss, Plaintiff has in the past, is presently, and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       47.     As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries along with the physical injuries suffered.

       48.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to her personal property, including her motor vehicle, which Plaintiff

was operating at the time of the aforesaid motor vehicle collision; including but not limited to,

storage fees and towing, all to Plaintiff’s great loss and detriment.
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 15 of 20 PageID: 15




        49.      As a further result of the injuries sustained, Plaintiff has, is presently, and may in

the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

        50.      Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by law

for which he makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Kenneth Sperber, demands judgment in Plaintiff’s favor and

against Defendant, Waste Management of NY, LLC a/k/a WMNY, LLC Waste Management,

Inc., in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and

other relief this court deems necessary.

                                      COUNT V
      Kenneth Sperber v. Waste Management of NY, LLC a/k/a WMNY, LLC Waste
                                  Management, Inc.
                                Negligent Entrustment

        51.      Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        52.      The negligence and/or carelessness of Defendant, Management, Inc., which was a

proximate cause of the aforesaid motor vehicle collision and the resultant injuries and damages

sustained by the Plaintiff, consists of, but is not limited to, the following:

                 a. Permitting the tortfeasor to operate the motor vehicle without first ascertaining

                    whether or not he/she was capable of properly operating said vehicle;

                 b. Permitting the tortfeasor to operate the motor vehicle when Defendant, Waste

                    Management, Inc., knew, or in the exercise of due care and diligence, should
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 16 of 20 PageID: 16




                   have known that the tortfeasor, was capable of committing the acts of

                   negligence set forth above;

               c. Failing to warn those persons, including the Plaintiff, that Defendant, Waste

                   Management, Inc., knew, or in the existence of due care and diligence should

                   have known, that the Plaintiff would be exposed to the tortfeasor’s negligent

                   operation of the motor vehicle

       53.     As a direct result of the negligent and/or careless conduct of Defendant, the

Plaintiff suffered various serious and permanent personal injuries, serious impairment of bodily

function, permanent serious disfigurement, aggravation of certain injuries and/or other ills and

injuries including to the head, neck and back, all to Plaintiff’s great loss and detriment.

       54.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       55.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       56.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to Plaintiff’s personal property, including a motor vehicle, which

Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       57.     As a further result of Plaintiff’s injuries, Plaintiff has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 17 of 20 PageID: 17




        58.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by law,

for which he/she makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Kenneth Sperber, prays for judgment in Plaintiff’s favor and

against Defendant, Waste Management, Inc., in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

                                    COUNT VI
      Kenneth Sperber v. Waste Management of NY, LLC a/k/a WMNY, LLC Waste
                                 Management, Inc.
                                Respondeat Superior


        59.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set

forth at length herein.

        60.     The negligence and/or carelessness of Defendant, itself and through its agent, the

driver of the motor vehicle, acting at all times relevant hereto within the scope of the agency,

which was the direct and proximate cause of the incident and the injuries and damages sustained

by the Plaintiff consist of, but is not limited to:

                a. Rear-ending Plaintiff’s vehicle;

                b. Operating his vehicle into Plaintiff’s lane of travel;

                c. Failing to maintain proper distance between vehicles;

                d. Operating said vehicle in a negligent manner so as to rear-ending Plaintiff’s

                    vehicle;

                e. Failing to have said vehicle under proper and adequate control;
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 18 of 20 PageID: 18




           f. Operating said vehicle at a dangerous and excessive rate of speed under the

              circumstances;

           g. Violation of the assured clear distance rule;

           h. Failure to keep a proper lookout;

           i. Failure to apply brakes earlier to stop the vehicle without rear-ending the

              Plaintiff and/or Plaintiff’s vehicle;

           j. Being inattentive to his duties as an operator of a motor vehicle;

           k. Disregarding traffic lanes, patterns, and other devices;

           l. Driving at a dangerously high rate of speed for conditions;

           m. Failing to remain continually alert while operating said vehicle;

           n. Failing to perceive the highly apparent danger to others which the actions

              and/or inactions posed;

           o. Failing to give Plaintiff meaningful warning signs concerning the impending

              collision;

           p. Failing to exercise ordinary care to avoid a rear-ending collision;

           q. Failing to be highly vigilant and maintain sufficient control of said vehicle and

              to bring it to a stop on the shortest possible notice;

           r. Operating said vehicle with disregard for the rights of Plaintiff, even though

              he/she was aware or should have been aware of the presence of Plaintiff and

              the threat of harm posed to him;

           s. Continuing to operate the vehicle in a direction towards the Plaintiff’s and/or

              co-defendants’ vehicle when he saw, or in the exercise of reasonable
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 19 of 20 PageID: 19




                    diligence, should have seen, that further operation in that direction would

                    result in a collision;

                 t. Driving too fast for conditions;

                 u. Failing to operate said vehicle in compliance with the applicable laws and

                    ordinances of the State of New Jersey, pertaining to the operation and control

                    of motor vehicles

       61.       As a direct result of the negligent and/or careless, conduct of Defendant, Plaintiff

suffered various serious and permanent personal injuries, serious impairment of bodily function,

permanent serious disfigurement, and/or aggravation of certain injuries including to the head,

neck and back, all to Plaintiff’s great loss and detriment.

       62.       As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiffs’ great financial detriment and loss, Plaintiff has in the past, is presently, and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       63.       As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries along with the physical injuries suffered.

       64.       As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to her personal property, including her motor vehicle, which Plaintiff

was operating at the time of the aforesaid motor vehicle collision; including but not limited to,

storage fees and towing, all to Plaintiff’s great loss and detriment.

       65.       As a further result of the injuries sustained, Plaintiff has, is presently, and may in

the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.
Case 1:20-cv-15184-JHR-JS Document 1 Filed 10/29/20 Page 20 of 20 PageID: 20




       66.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by law

for which he makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Kenneth Sperber, demands judgment in Plaintiff’s favor and

against Defendant, Waste Management, Inc., in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs and other relief this court deems necessary.



                                                      SIMON & SIMON, P.C.
                                     BY:
                                                      Marc I. Simon, Esquire
